    CaseCase
         3:21-cv-00354-MMD-WGC
             MDL No. 2570 Document
                                Document
                                   1026 Filed
                                         6 Filed
                                              09/15/21
                                                  09/15/21
                                                        PagePage
                                                             1 of 1
                                                                  3 of 3



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                                             MDL No. 2570



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −162)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 574 additional action(s) have been transferred
to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:


             Sep 15, 2021
                                                           John W. Nichols
                                                           Clerk of the Panel
  CaseCase
       3:21-cv-00354-MMD-WGC
           MDL No. 2570 Document
                              Document
                                 1026 Filed
                                       6 Filed
                                            09/15/21
                                                09/15/21
                                                      PagePage
                                                           2 of 2
                                                                3 of 3




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                        MDL No. 2570



                    SCHEDULE CTO−162 − TAG−ALONG ACTIONS



  DIST       DIV.    C.A.NO.      CASE CAPTION


ALABAMA NORTHERN

  ALN         7      21−01054     Chatman v. Cook Incorporated et al

CONNECTICUT

  CT          3      21−00977     Gadson v. Cook Group, Inc. et al

MICHIGAN EASTERN

  MIE         5      21−11817     Zimmerman v. Cook Incorporated et al

NEVADA

  NV          3      21−00354     Ramirez v. Cook Incorporated et al

NEW JERSEY

   NJ         1      21−13965     BEAUMONT et al v. COOK INCORPORATED et al

NEW YORK SOUTHERN

  NYS         7      21−06541     Scannapieco v. Cook Incorporated et al

NORTH CAROLINA EASTERN

  NCE         4      21−00111     Purvis v. Cook Group, Inc. et al

OHIO SOUTHERN

  OHS         2      21−04199     Harris v. Cook Group Incorporated et al

OKLAHOMA EASTERN

  OKE         6      21−00233     Babb v. Cook Incorporated et al

SOUTH CAROLINA

   SC         8      21−02615     Boland v. Cook Incorporated et al

TEXAS SOUTHERN
  CaseCase
       3:21-cv-00354-MMD-WGC
           MDL No. 2570 Document
                              Document
                                 1026 Filed
                                       6 Filed
                                            09/15/21
                                                09/15/21
                                                      PagePage
                                                           3 of 3 of 3


  TXS       4        21−02675     Brathwaite v. Cook Incorporated et al

WASHINGTON WESTERN

 WAW        3        21−05583     Swinkels v. Cook Incorporated et al
